Citation Nr: 0710393	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 and December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for headaches.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. §7107 
(a)(2)(C) ; 38 C.F.R. § 20.900(c)(2006).

This appeal was previously remanded for further evidentiary 
development, in Board decisions dated in June 2005 and May 
2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  The veteran received this notice 
in December 2006.

The veteran claims entitlement to service connection for 
headaches, which he essentially contends are residuals from a 
concussion syndrome which he experiences in service.

A May 2006 Board remand directed that the veteran be 
scheduled for a VA examination to determine the nature and 
etiology of his current headaches.  The veteran appears to 
have been examined in October 2006, because findings from 
that examination are discussed in a separate December 2006 VA 
examination report which was conducted by a different 
physician.  Although the veteran was afforded a VA medical 
examination in October 2005, based on the information 
reported by the examiner in December 2006, it does not appear 
that the December 2006 examiner was referring to that 
examination.  

The December 2006 Supplemental Statement of the Case (SSOC) 
also makes reference to an October 2006 VA examination in its 
discussion and analysis.  The Board observes that the claims 
folder does not include a copy of this October 2006 VA 
examination report.  Attempts to obtain this report through 
internal channels have been unsuccessful.  

The Board notes that all VA medical treatment records of the 
veteran are to be considered part of the record on appeal 
since they are within VA's constructive possession.  These 
records must be considered in deciding the appellant's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 C.F.R. § 3.159(c)(2) (2006).  Therefore, while the Board 
regrets the additional delay, additional development is 
warranted before a decision can be rendered.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to locate the veteran's 
October 2006 VA examination report and 
associate it with the claims folder.  

2.  After this has been completed, the 
claims file should be sent to the Board 
for adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



